Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This Office Action is in response to the communication filed on 4/12/2022.

Terminal Disclaimer
2.	The terminal disclaimer filed on 4/12/12 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 3-4, 6, 8, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the rejections under 35 USC 112 are overcome.

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-4, 6-14, and 16-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claims 1, 11, and 20, the claimed “the optimal cooperating node of one node” is unclear as to which node the “one node” and “the optimal cooperating node” are drawn to because the claimed one node isn’t explicitly defined within the claim and not clearly distinguished in regards to the previous recitation of terms “a node” that is added to the network or “first node” which does not have an optimal cooperation node, that is previously recited. 
Claims 1, 11, and 20 recite the limitation "the optimal cooperation node," which there is explicit support for in each claim. Although the term “acquiring a first node which does not have an optimal cooperation node in the same network” is previously recited in each of independent claims 1, 11, and 20, the previous recitation of “an optimal cooperation node” doesn’t explicitly claim an optimal cooperation node, and discloses that the acquired first node doesn’t have an optimal node. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-4, 6-10, 12-14, and 16-19 depend upon claims 1 and 11 and are, thus, also rejected under 35 USC 112(b).




Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220620